[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 151 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 153 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 154 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 155 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 156 
The indictment against the defendant Hooghkerk was found at the Court of Sessions of Albany county, at the September term, 1883, by a grand jury selected in pursuance of chapter 532, of the Laws of 1881. Before the jury was sworn or impaneled, the defendant, who prior to the commencement of the term, had been committed to answer to any indictment that might be found against him thereat, filed in open court a written protest or objection, under oath, against the swearing, organization, or recognition by the court of the persons summoned as grand jurors, or of any of them as a grand jury, on the ground that they were not drawn or summoned as required by law. The same facts in support of the *Page 158 
objection were presented as in the Petrea Case (92 N.Y. 128).
The question is the same as was there considered and determined, except as it is affected by the consideration that in this case the objection was raised before indictment, and before the grand jury had been organized. In the Petrea Case it was held that the act of 1881 was unconstitutional in so far as it provided for the selection of grand jurors for Albany county, for the reason that it was a local bill for the selection of grand jurors, and as such, within the prohibition of article 3, section 18, of the State Constitution, which prohibits the passage of a local bill for "selecting, drawing, summoning or impaneling grand or petit jurors." But the court further decided that a defendant might nevertheless be put upon his trial upon an indictment found by a grand jury selected under the act; that no constitutional right of the defendant was thereby invaded; that the right of the defendant to raise the objection was a matter of procedure, subject to the control of the legislature; and that the objection was not one which by the new procedure in criminal cases could be taken by a defendant after indictment. The only question now open on this appeal, upon this branch of the case, is, whether, under the Code of Criminal Procedure, a defendant held to answer a criminal charge, may on the return of the grand jury list, and before indictment, take the objection which under the decision in the Petrea Case he would be precluded from taking after indictment. If the Code permits this discrimination, the objection must prevail, otherwise the case is governed by our former decision. By section 238, a challenge to the panel or array of grand jurors is prohibited, but the section authorizes the court in its discretion to discharge the panel for causes specified, and among others "that the requisite number of ballots was not drawn from the grand jury box of the county." Section 239 authorizes a challenge to be interposed to an individual grand juror for certain specified causes. Taking the two sections together, it seems to be quite evident that section 238 was intended to confer upon the court a discretionary power *Page 159 
to discharge the panel, to be exercised upon its own volition, and in view of all the circumstances, while section 239 was intended to secure to an accused person the right to purge the panel of one or more particular grand jurors who might be objectionable, for bias, or other specified cause. The power conferred by section 238 is in the general interest of public justice, that conferred by section 239 is in the particular and special interest of the person accused. The objection interposed to the panel in this case in behalf of the defendant was in the nature of a challenge to the array, and the right of a defendant to challenge the body of the grand jury because irregularly or defectively constituted, no longer exists, and we find no provision of law permitting a defendant to raise any objection to the grand jury, except an objection to individual jurors under section 239. We think the objection of the defendant to the grand jury was properly overruled. It may not be out of place however, to express the opinion that the court, except for the fact that the grand jury which found the indictment in this case, although selected and organized after the decision in the Petrea Case,
was selected before the board of supervisors had an opportunity to prepare a grand jury list in conformity with the general law, might very properly on its own motion have discharged the panel. It is very unseemly that grand jurors should continue to be selected under the act of 1881, after that law has been declared unconstitutional, and the omission of the board of supervisors to perform the plain duty of preparing a proper grand jury list, ought not to be longer tolerated.
The other questions arise upon exceptions taken on the trial. The principal one is an exception on behalf of the prisoner to the refusal of the court to charge that there was no evidence tending to corroborate the testimony of the witnesses Jones and Nugent, who concededly, by their own confession, were accomplices of the defendant in the commission of the crime charged in the indictment.
The general facts relating to the alleged crime, as testified to by the accomplices, are, that on and prior to January 2, *Page 160 
1883, Jones, the lessee of a stable in the city of Albany, had procured an insurance of $500 on horses and property therein, which, at the suggestion of Hooghkerk, he increased to $1,000, with the understanding that Nugent was to fire the barn, for which he was to receive $100, and that the insurance money should be divided between Jones and Hooghkerk. It was a part of the arrangement that Hooghkerk should buy some cheap horses, to be put in the stable in place of other more valuable horses, to be removed before the fire. The fire occurred on Tuesday, January 2, 1883, at about 12:50 in the morning. On Monday or Sunday evening before the fire, Hooghkerk, as Nugent testifies, brought two cheap horses to a point near the stable, and there exchanged them for two other horses belonging to Hooghkerk, which Nugent and one Strevell, by the direction of Jones, had taken from the stable, and the horses received from Hooghkerk were taken back to the stable and were burned in the fire. One or two other cheap horses were, as the accomplices testify, also purchased by Hooghkerk shortly before the fire and placed in the stable. It is not claimed that Hooghkerk either set the fire or was present when it was set. The evidence is that it was set by Nugent, who admitted the fact. The evidence contained in the record goes into great detail, but it is unnecessary for the present purpose to refer more particularly to the evidence of the accomplices. It is sufficient to state that if their testimony is true there can be no question of the guilt of the defendant. On the other hand, if their testimony is excluded from the case it is not probable that he could have been convicted, although circumstances would remain calculated to excite grave suspicion.
The main facts proved by other witnessess are as follows: Christopher Ferns testified that he sold a horse to Hooghkerk in December, before the fire, for $15, and delivered it within a few days; and Hooghkerk testified that it was delivered New Year's night. John Engart testified to the sale of a horse to Hooghkerk two or three days before New Year's for $15, and to its delivery either Sunday or Monday night before the fire. George Brown testified to a like sale a few days before *Page 161 
New Year's for $10, and that the horse was delivered to Hooghkerk on Sunday or Monday night before the fire. John Feigenbaum testified that the defendant, Hooghkerk, about the 1st of January, 1883, in the evening, brought to his place, about a mile and a half from Albany, two bay horses with collars and blankets, and left them with him a few days, and then took them away. John Strevell testified that he worked for Jones at the time of the fire; that on Monday evening, he went to the stable and found Jones and Hooghkerk there; that Jones brought out two bay horses and asked him to go and help Nugent exchange them; that they went with them to Washington street about a block distant from the stable, and met Hooghkerk there in a carriage with two other horses, which were exchanged for the bay horses which Hooghkerk took away, and that the witness and Nugent took the two horses received from him to the stable; that he asked Jones what he was doing; that Jones said, "if I (Strevell) would keep still he would give me $50;" and that the witness replied, "I did not want his $50, or know any thing about his business," and that he then went home. Nugent testified that when he saw Strevell coming Jones was throwing the straw around the barn floor; that he told Jones that Strevell was coming, and "Jones catched the lamp and blew it out;" Jones said to Strevell, "You keep still and I will give you $50 and a suit of clothes;" that Strevell said "he didn't want no $50, and didn't want to know nothing of his business." It further appeared that the property in the barn was insured for $1,000. The policy was put in evidence, and it was proved that the insurance company paid the loss. Hooghkerk testified that the policy at one time was in his possession, but that it was given to him after the fire to secure a loan, and that Jones, on some pretense, obtained it from him, and that he received no part of the insurance money.
The statute (Code of Crim. Pro., § 399) declares that "a conviction cannot be had upon the testimony of an accomplice unless he be corroborated by such other evidence as tends to connect the defendant with the commission of the crime, *Page 162 
(See Chap. 360, Laws of 1882.) Prior to this statute the rule in the State permitted the jury to convict a defendant upon the uncorroborated testimony of an accomplice (People v.Costello, 1 Denio, 83), but it was the uniform custom of judges to advise the jury that the evidence of the accomplice should be received with great caution, and it rarely happened that a conviction was had upon his unsupported evidence. The rule now embodied in the statute is substantially the rule which before the statute courts were in the habit of stating to the jury for their guidance, although, as has been said, it was not enforced as a rule of law.
It is plain that independently of the statutory rule corroborative evidence to have any value must be evidence from an independent source of some material fact tending to show not only that the crime has been committed, but that the defendant was implicated in it, and such is the doctrine of the best considered cases. But neither the doctrine hitherto declared by the courts, nor the rule embodied in the statute, requires that the whole case should be proved outside of the testimony of the accomplice. Such a rule would render the testimony of an accomplice in most cases unnecessary, and would defeat the policy of the law which permits the use of accomplices as witnesses in aid of, and in the interest of public justice.
We think there was evidence in this case tending to connect the defendant with the commission of the crime charged against him, independently of the testimony of Jones and Nugent. The evidence of Strevell as to what took place at the barn, in connection with the subsequent fire, leads to an inference of an incendiary burning. Indeed, this is the only reasonable inference, from the conduct of Jones, in attempting to bribe Strevell to keep silence, interpreted in connection with the mysterious exchange of horses, the fire, and the insurance. The connection of Hooghkerk with the felony is not directly shown by testimony, independent of the evidence of the accomplices. But he is shown by Strevell to have been in the immediate vicinity of the stable shortly before the fire, *Page 163 
engaged in the exchange of horses under suspicious circumstances. The fact that he purchased cheap horses, which were delivered to him on Sunday or Monday evening, is established by the testimony of independent witnesses, and is, indeed, admitted by Hooghkerk, and the jury may well have discredited his explanation of these transactions. The testimony of Feigenbaum that Hooghkerk brought the bay horses to his place on the night of the fire, or about that time, confirms Strevell in part of his story, and closely connects Hooghkerk with the transactions of the night of the fire. It cannot, we think, be doubted that the circumstances proved, outside of the testimony of the accomplices, show such a relation between Jones and the defendant, and such a sequence of events as to justify the inference, not only that the crime of arson was committed, but that Hooghkerk was accessory to it. The claim that Strevell was himself an accomplice, was properly left to the jury. The transactions he testifies to may have aroused, and probably did arouse, his suspicions, but it is quite evident that he was not an original party to the scheme for burning the barn, and it was for the jury to determine whether, when the transactions testified to occurred, he had any guilty knowledge of the impending crime.
The declaration of Jones to Nugent, in the absence of Hooghkerk, to the effect that the former was engaged "in the business of burning barns," was coupled with the further declaration that he told Hooghkerk "what Jones said." The court replied to the motion to strike out this evidence, by saying, "I will retain it for the present. Your motion is good unless it is connected in some way." There was no subsequent motion made by the defendant in respect to this evidence. When the motion was made, it appeared that the remark of Jones was communicated by Nugent to the defendant, and the exception to the disposition of the motion at that time was not well taken.
The questions put to Hooghkerk on his cross-examination, with reference to his connection with other fires and with insurance on other property burned, were admissible in the discretion *Page 164 
of the court, as affecting his credibility, within the cases. (People v. Casey, 72 N.Y. 393; People v. Noelke,
94 id. 137; People v. Irving, 95 id. 541.)
There are no other questions requiring notice. We find no error in the record, and the judgment should, therefore, be affirmed.
All concur.
Judgment affirmed.